Citation Nr: 1117913	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1942 to October 1945.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable rating for the Veteran's bilateral hearing loss.  In a decision issued in June 2008, the Board upheld the RO's decision.  The Veteran appealed that decision to the Court.  In July 2010, the Court issued a judgment that vacated the June 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its June 2010 memorandum decision.  

The record reflects that the Veteran was represented by an attorney before the Court, but that Vietnam Veterans of America continues to represent him in his claim before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran seeks a compensable rating for his bilateral hearing loss.  In June 2008, the Board determined that the severity of his bilateral hearing loss did not warrant an increased rating.  He appealed that decision to the Court.  In a June 2010 memorandum decision, the Court held that (1) the Board failed to provide an adequate statement of reasons or bases for its decision, and (2) had relied upon an inadequate VA examination in making its determination.
Regarding the Board's inadequate statement of reasons or bases, the Veteran submitted a July 2006 private audiometry report that showed moderate to profound sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  Word recognition scores were also reported to be 50 percent in the right ear and 80 percent in the left ear.  The report did not indicate whether the word recognition test was done with the Maryland CNC test.  

Under 38 C.F.R. § 4.85, all examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

In the Board's June 2008 decision, it found that there was "no indication that the July 2006 audiometry [had been] conducted in the manner required by regulation" (i.e., conducted using the Maryland CNC test), and noted that the puretone threshold results of the private audiometry were presented in a format it was neither competent nor authorized to interpret.  For these reasons, the Board determined that the July 2006 testing results were "not appropriate for rating the veteran's hearing loss disability" and instead relied solely on the findings reported during a July 2006 VA audiological evaluation to determine the severity of the Veteran's hearing impairment.

However, in the Court's June 2010 memorandum decision, it stated that the "Board had a duty to interpret the July 2006 private audiological examination, and if it could not do so, to seek clarification of the test used to obtain the speech recognition score."  It further stated that the Board "failed to acknowledge the possible relation between [a] November 2004 audiological examination and the July 2006 private audiological examination," noting that the July 2006 private audiometry had been conducted by the same provider who conducted a November 2004 audiometry examination that had (according to a December 2004 letter from the private otolaryngologist and examining audiologist) used the Maryland CNC test.

On close review of the record, the Board finds it is not clear as to whether the Maryland CNC test was used during the July 2006 private audiometry.  Although, it was conducted under the same auspices of the otolaryngologist who conducted the November 2004 private audiometry, the actual audiometric examinations were conducted by different audiologists.  The Board also notes that the November 2004 word recognition speech test was conducted by live voice whereas the July 2006 word recognition speech test was conducted by tape.  In light of these differences, the Board finds that clarification from the otolaryngologist and July 2006 audiologist is necessary as to whether the Maryland CNC test was used during the July 2006 audiometric examination.  See Savage v. Shinseki, No. 09-4406, 2011 WL 13796 (Vet. App. Jan. 4, 2011) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.) 

Regarding the Board's reliance on an inadequate VA examination, the Court noted that according to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), VA audiologists are required to "fully describe the functional effects caused by a hearing disability in his or her final report."  However, on July 2006 VA audiological evaluation, the examiner failed to elicit any information from the Veteran as to the effects his hearing loss had on his daily living.  Instead, he reported only on the functional effects (or lack thereof) of the Veteran's tinnitus.  As the examiner did not discuss any functional effects of the Veteran's hearing loss another VA audiological evaluation is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Finally, the Court has held that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  Thus, it is necessary to obtain any records of treatment the Veteran received for his bilateral hearing loss disability during the appeal period (i.e., those records not already associated with the claims file).  

Accordingly, the case is REMANDED for the following:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  The RO should specifically obtain complete treatment records from D.M.C., M.D., Ph.D., and ask him to explain the protocol used when the July 2006 puretone audiometry was conducted, whether the testing was in a controlled environment, and whether or not the Maryland CNC test was used to test speech discrimination.

The Veteran should be advised that ultimately it is his responsibility to ensure that private treatment records and the information sought from Dr. D.M.C. are received if the RO is unable to obtain them.  

2. 	The RO should also arrange for the Veteran to be afforded an audiological evaluation (with audiometric studies) to determine the current severity of his service-connected bilateral hearing loss.  In addition to dictating the objective test results, the examiner should solicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss).

The examiner should also interpret the findings (i.e., the puretone threshold results) reported in the July 2006 private audiometry report.  If they are inconsistent with the findings on July 2006 and current VA audiological evaluations, the examiner should comment as to the possible reasons for such inconsistency.

3. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

